THOMAS, J.,
dissenting.
I respectfully dissent, as I would hold that the work performed by Rizón does not entitle it to mechanic’s liens under section 29-5-20 of the South Carolina Code (2007). See Clo-Car Trucking Co. v. Clifflure Estates of S.C., Inc., 282 S.C. 573, 576, 320 S.E.2d 51, 53 (Ct.App.1984) (“[A] claim may not be sustained when that can be done only by a forced and *159unnatural interpretation of the language of the statute.... [We will] not ... apply the rule of liberal construction to create a lien where none exists or was intended by the legislature.” (second, third, and fourth alterations in original) (quoting 53 Am.Jur.2d Mechanics’ Liens § 18 at 535 (1970)); id. (“Statutory liens, then, will not be extended by us to permit a claim not specified by the statute.”); id. (“He who sets up such a lien must bring himself fairly within the expressed intention of the lawmakers.” (quoting Williamson v. Hotel Melrose, 110 S.C. 1, 34, 96 S.E. 407, 415 (1918)) (internal quotation marks omitted)).
“[S]ection 29-5-20(A) ... provides in relevant part: ‘Every laborer, mechanic, subcontractor, or person furnishing material for the improvement of real estate when the improvement has been authorized by the owner has a lien thereon, subject to existing liens of which he has actual or constructive notice, to the value of the labor or material so furnished....”’ Ferguson Fire & Fabrication, Inc. v. Preferred Fire Prot., L.L.C., 409 S.C. 331, 340-41, 762 S.E.2d 561, 566 (2014) (third alteration in original) (quoting S.C.Code Ann. § 29-5-20(A) (2007)). All of the evidence in the record reveals that Rizón was hired for the task of crushing concrete stockpiled at the former Celanese Acetate Plant. While it is undisputed that some of this crushed concrete was used by Celriver to improve the property, there is no evidence that the work performed by Rizón improved the real estate upon which its mechanic’s liens were placed. I disagree with the majority as to the work performed by Rizón in that I find the evidence in the record reveals Rizon’s only task was to crush concrete that it neither owned nor used to improve the real estate.3
While Rizón did pay for the labor, services, and material used in crushing the stockpiled concrete, these activities do not amount to furnishing material for the improvement of real estate within the meaning of section 29-5-20, as these materi*160als were not actually used in the improvement of the real estate. See S.C.Code Ann. § 29-5-22 (2007) (“A person who supplies tools, appliances, machinery, or equipment used as provided in Section 29-5-10(a) is considered to have furnished material for the improvement of real estate within the meaning of Sections 29-5-20....” (emphasis added)); S.C.Code Ann. § 29-5-10(a) (2007) (“A person to whom a debt is due for labor performed or furnished or for materials furnished and actually used in the erection, alteration, or repair of a building or structure upon real estate ... shall have a lien upon the building or structure....”); id. (“As used in this section, materials furnished and actually used include tools, appliances, machinery, or equipment supplied for use on the building or structure to the extent of their reasonable rental value during their actual use.”).
Moreover, Rizón did not dispose of discarded solid wastes and therefore does not fall within the ambit of “construction and debris disposal services” under section 29-5-27. See S.C.Code Ann. § 29-5-27 (2007) (“Any person providing construction and demolition debris disposal services, as defined in Section 44-96-40(6), including, but not limited to, final disposal services provided by a construction and demolition landfill, is a laborer within the meaning of Sections 29-5-20....”); S.C.Code Ann. § 44-96-40(6) (2002) (“ ‘Construction and demolition debris’ means discarded solid wastes resulting from construction, remodeling, repair and demolition of structures, road building, and land clearing.”).
Based on the foregoing, I would affirm the order of the circuit court.

. I have found no evidence in the record to support the majority's statement that one reason Celriver hired Rizón was to rid the property of demolition debris so construction could continue. At oral argument, Rizón admitted that the terms of the oral contract in 2011 were "substantially the same” as the terms of the 2010 contract provided in the record, and that contract simply states that Rizón was hired for the purpose of crushing stockpiled concrete.